                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY,
                                   4                                                         Case No. 19-cv-03688-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER CERTIFYING THAT
                                                  v.                                         PLAINTIFF’S APPEAL IS NOT IN
                                   6                                                         GOOD FAITH UNDER 28 U.S.C.
                                         DONALD J. TRUMP, et al.,                            § 1915(A)(3)
                                   7
                                                        Defendants.
                                   8

                                   9          This closed federal civil rights action was filed by a pro se state prisoner. On January 29,

                                  10   2020, the Court issued its Order of Dismissal and entered judgment. Dkts. 14, 15. On March 2,

                                  11   2020, Plaintiff filed a Notice of Appeal from the Court’s January 29, 2020 Order. Dkt. 16.

                                  12          The Ninth Circuit has referred the matter to this Court for a determination whether
Northern District of California
 United States District Court




                                  13   Plaintiff’s in forma pauperis (“IFP”) status should continue for this appeal. Dkt. 18. This Court

                                  14   determines that it should not. There are no valid grounds on which an appeal can be based.

                                  15   Consequently, the Court certifies that any appeal taken from its January 29, 2020 Order and from

                                  16   the accompanying judgment of this action will not be taken in good faith and is therefore

                                  17   frivolous. Fed. R. App. P. (“FRAP”) 24(a)(3)(A); Ellis v. United States, 356 U.S. 674, 674-75

                                  18   (1958); Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Accordingly,

                                  19   Plaintiff’s IFP status is hereby REVOKED.

                                  20          The Clerk of the Court shall forthwith notify Plaintiff and the Ninth Circuit of this Order.

                                  21   See FRAP 24(a)(4). Plaintiff may file a motion for leave to proceed IFP on appeal in the Ninth

                                  22   Circuit within thirty (30) days after service of notice of this Order. See FRAP 24(a)(5). Any

                                  23   such motion “must include a copy of the affidavit filed in the district court and the district court’s

                                  24   statement of reasons for its action.” Id.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 24, 2020

                                  27                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Judge
